Citation Nr: 0525634	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  02-01 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 
percent for service-connected paramyotonia congenita with a 
probable history of a cerebrovascular accident.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for residuals of a 
right wrist fracture.

4.  Entitlement to service connection for tympanic 
effusion/perforation.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for residuals of a 
right ankle injury.

7.  Entitlement to service connection for a cervical spine 
disability.

8.  Entitlement to service connection for lumbar spine 
disability.

9.  Entitlement to service connection for a thoracic spine 
disability.

10.  Entitlement to service connection for residuals of a 
fracture of the nose.



REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from July 1981 to April 
1988, June 1989 to October 1989, and from July 1993 to 
January 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from April 1998 and October 2003 rating decisions of the RO.  

The procedural history of this case is irregular.  The RO 
issued a rating decision in April 1998, and the veteran filed 
a notice of disagreement in May 1998.  In turn, the RO issued 
a statement of the case in September 1998.  Under stated 
regulations, the veteran should have perfected her appeal by 
April 1999.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2004).  

Generally, when an appeal is not timely filed, RO 
determinations become final, and the claim cannot be reopened 
absent the submission of sufficient new and material 
evidence.  38 C.F.R. §§ 3.156, 20.1103 (2004).  

In August 1999, however, the RO wrote to inform the veteran 
that it was still processing her application for 
compensation.  In September 1999, the veteran submitted 
additional medical evidence.  

In January 2002, the RO issued a supplemental statement of 
the case.  In March 2002, the veteran asked for additional 
time in which to file a substantive appeal.  Her substantive 
appeal was received in March 2002.  Another supplemental 
statement of the case was issued in March 2004.  

The veteran clearly did not comply with time limitations for 
perfecting an appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  However, the ambiguity of the RO's actions in 
continuing to process the veteran's claim have reasonably led 
the veteran to believe that her claim is still in appellate 
status.  

Thus, because the veterans' benefits system is both 
"paternalistic" and "uniquely pro-claimant," the Board 
will review the veteran's claim despite the obvious 
procedural defects.  See Jaquay v. Principi, 304 F.3d 1276 
(Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 
2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  

During the course of this appeal, the RO increased the 
veteran's evaluation for paramyotonia congenita from no to 60 
percent.  As part of its calculus in assigning the 60 percent 
rating, the RO included service connection for a possible 
cerebrovascular accident as described in issue number one.  
The matter of service connection for a cerebrovascular 
accident was formerly a separate and distinct issue.  

Nonetheless, as a result of issue consolidation in the 
assignment of the higher rating, the separate issue of 
service connection for a cerebrovascular accident is no 
longer before the Board as the full benefit sought has been 
granted.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 
1997).  

By October 2003 rating decision, the RO granted increased 
ratings (30 percent effective September 30, 1997 and 60 
percent effective July 8, 2000) for paramyotonia congenita 
with a possible history of cerebrovascular accident.  
Although each increase represents a grant of benefits, a 
decision awarding a higher rating but less that the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.  

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge in Washington, 
D.C.  She withdrew her hearing request in January 2005.  

Accordingly, the Board will proceed with consideration of the 
veteran's claim based on the evidence of record, as she has 
requested.  See 38 C.F.R. § 20.704(e) (2004).  

The issues of an initial evaluation in excess of 60 percent 
for service-connected paramyotonia congenita with a possible 
history of a cerebrovascular accident, entitlement to service 
connection for headaches, entitlement to service connection 
for a cervical spine disability, entitlement to cervical 
spine for a thoracic spine disability, and entitlement to 
service connection for a lumbar spine disability are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to be suffering from residuals 
of a right wrist fracture.  

2.  The veteran is not shown to be suffering from tympanic 
effusion/perforation.  

3.  The veteran is not shown to be suffering from bilateral 
hearing loss for VA purposes.  

4.  The veteran is not shown to be suffering from the 
residuals of a right ankle injury.  

5.  The veteran is not shown to be suffering from the 
residuals of a nose fracture.  



CONCLUSIONS OF LAW

1.  Residuals of a right wrist fracture were not incurred in 
or as a result of active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

2.  Tympanic effusion/perforation was not incurred in or as a 
result of active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

3.  Bilateral hearing loss was not incurred in or as a result 
of active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2004).  

4.  Residuals of a right ankle injury were not incurred in or 
as a result of active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

5.  Residuals of a nose fracture were not incurred in or as a 
result of active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary of VA  make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issues discussed herein.   The Board believes that all 
relevant evidence that is available has been obtained.  The 
veteran and her representative, moreover, have been accorded 
ample opportunity to present evidence and argument on his 
behalf, including presenting testimony at a personal hearing.  
As noted above, the veteran chose to forego her right to a 
hearing.  

Further, by September 1998 statement of the case, January 
2002 supplemental statement of the case, July 2002 letter, 
and March 2004 supplemental statement of the case, she and 
her representative have been notified of the evidence needed 
to establish the benefits sought.  Via the letter a 
supplemental statements of the case, she has been advised of 
VA's duty to assist and told to provide all relevant evidence 
in her possession.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  These documents have also informed her 
regarding her and VA's respective responsibilities as to 
obtaining relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was also afforded relevant 
VA medical examinations.

Consequently, the Board concludes that VA's twin statutory 
duties to provide notice and assistance to the veteran have 
been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.


Factual Background 

In April 1981, June 1988 and April 1989, no physical 
abnormalities were found other than scars.  The Board notes 
that the service medical records reflect complaints and 
diagnoses of rhinitis and sinusitis.

In July 1987, bilateral eustation tube dysfunction was noted.  
In September 1992, a history of eardrum trouble with hearing 
loss was noted.  

In a June 1993 report, a December 1992 history of a fracture 
of the nose was noted.  In July 1993, the veteran suffered a 
right scaphoid fracture.  

In February 1994, the veteran suffered a right foot sprain.  
In February 1995, a perforated tympanic membrane with 
effusion and hearing loss were noted.

On December 1997 VA audiologic examination, results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
5
5
5
10
10

Speech recognition was 94 percent, bilaterally.

The examiner indicated that hearing was within normal limits 
for all frequencies bilaterally.  Tympanograms were within 
normal limits.  

On December 1997 VA general medical examination, the examiner 
noted that the veteran suffered a nose fracture in service.  
It was allowed to heal without surgery.  She had no symptoms 
referable to that incident.  

The examiner also noted a right ankle in service.  She did 
not undergo surgery, but her leg was placed in a cast.  She 
complained of no right ankle discomfort.  X-ray studies 
revealed a normal right wrist, a normal right ankle, and 
normal nasal bones.  

The diagnosis was that of no right wrist residuals, a right 
ankle fracture by history without residuals and no residuals 
of a nose fracture.  

A March 1998 private medical examination report revealed 
nasal mucosal edema with decreased nasal passage caliber 
bilaterally.   


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A diagnosis of "history" of a disability with residuals is 
not evidence of a service-connected disease or injury where 
it was a diagnosis based on history but unsupported by 
service medical records.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999). 

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

The Board notes that service connection can only be granted 
for presently existing disabilities, not historical 
disabilities.  38 C.F.R. § 3.303; Gilpin, supra; Degmetich, 
supra; Sanchez-Benitez, supra.  Thus, service connection for 
residuals of a right wrist fracture, residuals of a right 
ankle injury, and residuals of a fracture of the nose must be 
denied.  Id.

The veteran did indeed suffer a right wrist fracture, a right 
ankle injury, and a nose fracture in service.  The post-
service evidence, quite fortunately, reveals no residuals.  

Indeed, the evidence reflects no post-service treatment for 
these claimed disabilities.  The fact of having suffered an 
injury alone is insufficient for the granting of service 
connection without a currently manifested disability.  Id.  

Thus, again, service connection for residuals of a right 
wrist fracture, residuals of a right ankle injury, and 
residuals of a nose fracture cannot be granted.  

The Board acknowledges that in March 1998, nasal mucosal 
edema with decreased nasal passage caliber bilaterally was 
noted.  The evidence, however, does not indicate that this 
diagnosis is indicative of residuals of a nasal fracture.  

Indeed, the foregoing is suggestive of an inflammatory 
process that is unrelated to the bone structure of the nose.  

Regarding the veteran's left of tympanic 
perforation/effusion, the Board finds no evidence that such 
exists.  The medical evidence of record reveals a history of 
eardrum perforation and associated symptomatology.  

The latest tympanograms were within normal limits.  No 
effusion has been noted in recent medical records.  Because 
the veteran is not shown to currently suffer from tympanic 
perforation/effusion, service connection for this claimed 
disability is denied.  Id.  

The evidence does not support the veteran's allegation of 
bilateral hearing loss.  The veteran's speech recognition is 
94 percent bilaterally.  Auditory thresholds are neither 26 
decibels or greater nor 40 decibels or greater.  

Thus, the veteran does not suffer from bilateral hearing loss 
within the meaning of applicable VA law and regulations.  
38 C.F.R. § 3.385; Hensley, supra.  The Board notes that the 
evidence does not reflect any recent treatment for hearing 
loss or complaints pertinent thereto.  

Because the veteran does not suffer from bilateral hearing 
loss, service connection for such is denied.  38 C.F.R. 
§ 3.303; Gilpin, supra; Degmetich, supra.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence regarding any of the 
issues discussed herein to otherwise warrant a favorable 
decision.  



ORDER

Service connection for residuals of a right wrist fracture is 
denied.  

Service connection for tympanic perforation/effusion is 
denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for residuals of a right ankle injury is 
denied.  

Service connection for residuals of a nose fracture is 
denied.  



REMAND

The RO has not issued sufficient VCAA notice respecting the 
issue of an increased rating for service-connected 
paramyotonia congenita with a probable history of a 
cerebrovascular accident.  The RO must send the veteran VCAA 
notice relevant to claims of entitlement to increased ratings 
as instructed below.

It is unclear whether the veteran suffers from actual 
disabilities (other than mere pain without an underlying 
disability) of the cervical spine, thoracic spine, and 
lumbosacral spine and/or whether any symptomatology 
associated with the spine is part of her service-connected 
paramyotonia congenita with a probable history of a 
cerebrovascular accident.  A VA medical examination and 
opinion regarding these questions must be scheduled.  

Regarding headaches, a VA examination must be scheduled.  The 
examiner must indicate whether the veteran suffers from 
migraine headaches and, if so, whether such headaches were 
aggravated by service.  The examiner must also state whether 
a headaches disorder is related to the veteran's service-
connected paramyotonia congenita with a probable history of a 
cerebrovascular accident.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must send the veteran a letter 
outlining the provisions of VCAA relevant 
to claims for increase.  The VCAA notice 
should apprise the veteran of the 
evidence necessary to establish her claim 
of entitlement to an increased rating for 
paramyotonia congenita with a probable 
history of a cerebrovascular accident.  
In the letter, the RO should ask the 
veteran to submit all relevant evidence 
in her possession that she has not 
already provided.  The VCAA notice should 
inform the veteran that VA will assist 
her in obtaining relevant evidence and 
should advise her of her and VA's 
respective responsibilities as to 
securing and furnishing evidence.  

2.  The RO should schedule a VA medical 
examination to determine whether the 
veteran suffers from disabilities of the 
cervical spine, thoracic spine, and/or 
lumbosacral spine other than mere pain 
without an actual underlying disability.  
If so, the examiner should opine on the 
etiology of any such disability.  As 
well, if any such disability is found, 
the examiner must indicate whether it is 
separate and apart from the veteran's 
service-connected paramyotonia congenita 
with a probable history of a 
cerebrovascular accident.  All necessary 
diagnostic tests should be conducted.  A 
rationale for all conclusions should be 
provided.  The examiner must review the 
claims file in conjunction with the 
examination.

3.  The RO should schedule a VA 
neurologic examination to determine 
whether the veteran suffers from migraine 
headaches.  If so, the examiner should 
indicate whether such headaches were 
aggravated by service beyond the normal 
expected progression of the condition.  
Also, the examiner must indicate whether 
there is any causal relationship between 
the veteran's service-connected 
paramyotonia congenita with a probable 
history of a cerebrovascular accident and 
her claimed headaches.  All necessary 
diagnostic tests should be conducted.  A 
rationale for all conclusions should be 
provided.  The examiner must review the 
claims file in conjunction with the 
examination.

4.  Finally, following completion of the 
requested development, the RO should 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


